Citation Nr: 0638055	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left wrist 
lunate dislocation and fracture with degenerative changes, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1990.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  In the fall of 2003 the matter was 
transferred from the RO in Atlanta to the Cleveland RO where 
the rating decision was issued, and has since been returned 
back to Atlanta.  The Atlanta RO is currently handling the 
matter.

The Board notes that in a July 2004 statement by the 
veteran's representative it is contended the veteran has a 
small bony spur at the left femorotibial joint.  This issue 
has not been developed by the RO and is referred for 
appropriate action.


REMAND

The veteran contends his current rating does not adequately 
compensate him for the severity of his disability.  He states 
he can hardly use his left hand as a result of his condition.  
In February 1990 the veteran was granted service connection 
and was assigned 10 percent rating under diagnostic code (DC) 
5215-5010.  This evaluation was continued by a December 2003 
rating decision, the subject of this appeal. 

At the hearing, the veteran reported that he suffers from 
nerve damage as a result of his wrist disability.  Prior VA 
examinations have diagnosed nerve damage and VAMC treatment 
notes have documented it.  Most recently, a November 2003 VA 
examination found the veteran suffers from ulnar nerve damage 
but it is unclear whether this is related to the veteran's 
shoulder injury or his wrist injury.  Clarification is needed 
on this issue in order to properly evaluate the veteran's 
claim for an increased rating.  Adjudication of the claim 
under the musculoskeletal codes is deferred pending the 
results of the nerve damage issue.

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his left wrist 
disability.  Attempt to schedule the 
examination with the examiner who saw the 
veteran in November 2003 if possible.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

a.  Ask the examiner to evaluate the 
veteran's service-connected left wrist 
lunate dislocation and fracture and to 
render an opinion as to whether any nerves 
have been damaged by this injury.  
Identify any evidence of neuropathy or 
other nerve involvement due to the left 
wrist disability to include reflex 
changes.  If nerve damage affecting any 
finger(s) is found, indicate the finger(s) 
affected and report the range of motion 
for all affected fingers.  

b.  Indicate whether the veteran has 
limitation of motion of the left wrist 
with palmar flexion limited in line with 
the forearm, or dorsiflexion of less than 
15 degrees.  Indicate whether the veteran 
has ankylosis of the wrist, and if so, 
describe the nature of that ankylosis.  

Ask the examiner to discuss all findings 
in terms of the applicable diagnostic 
codes and to specify the degree of 
severity (complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
of any nerve damage pursuant to the 
applicable code.  The pertinent rating 
criteria should also be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  The 
findings must specifically include ranges 
of motion of the wrist and forearm (to 
include ranges of supination and 
pronation), and fingers as noted above.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2005).  

3.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and the 
veteran has been given adequate time to 
respond, readjudicate his claim.  If the 
claim remains denied, issue to the veteran 
a supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


